Stearne, J.,
Exceptant, by indirection, seeks to accomplish what section 18 of the Wills Act of 1917 expressly forbids. She endeavors to enhance the value of a devise of an interest in real estate, which was subject to a mortgage, by paying off the mortgage and presenting a claim in subrogation for the amount owed by decedent. The auditing judge, in a well-considered opinion, dismissed the claim. For the reasons given by him, and under the authorities cited, we unanimously concur in his conclusion. No useful purpose will be served by elaborating upon his adjudication.
The exceptions are dismissed and the adjudication is confirmed absolutely.